Christopher Lundberg, OSB No. 941084
(pro hac vice)
Email: clundberg@hk-law.com
Joshua J. Stellmon, OSB No. 075183
(pro hac vice)
Email: jstellmon@hk-law.com
HAGLUND KELLEY LLP
200 S.W. Market Street, Suite 1777
Portland, Oregon 97201
Phone: (503) 225-0777
Facsimile: (503) 225-1257
     Attorneys for Plaintiff



                   IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF ALASKA

METLAKATLA INDIAN
COMMUNITY, a Federally Recognized       Case No.: 5:20-cv-00008-JWS
Indian Tribe,
                                        PLAINTIFF’S OPPOSITION TO
             Plaintiff,                 DEFENDANTS’ MOTION TO
                                        DISMISS
     v.

MICHAEL J. DUNLEAVY, Governor of
                                        PLAINTIFF REQUESTS ORAL
the State of Alaska, DOUG VINCENT-
                                        ARGUMENT
LANG, Commissioner of the Alaska
Department of Fish and Game, and
AMANDA PRICE, Commissioner of the
Alaska Department of Public Safety

            Defendants.




      Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 1 of 42
                                                TABLE OF CONTENTS

I.     INTRODUCTION .................................................................................................... 1

II.    FACTUAL BACKGROUND. ................................................................................. 3

III.   LEGAL STANDARD .............................................................................................. 9

IV.    ARGUMENT ......................................................................................................... 10

       A. Under Well-Settled Indian Law Principles, the Metlakatla
          Indian Community has Stated a Claim for an Implied Right
          To Fish Off-Reservation ................................................................................. 10

       B.    The Metlakatla Indian Community has Alleged Sufficient Facts
             to State a Claim for an Implied Off-Reservation Fishing Right
             Under the Chehalis Framework .................................................................... 17

       C.     The Community’s Claims is Not Based on Its Aboriginal Rights ................ 29

              1. Congressionally reserved rights do not require the existence
                 of aboriginal rights ................................................................................. 30

              2.     The Community and its members had an aboriginal right to
                     fish in the waters surrounding the Annette Islands Reserve in
                     1891 ........................................................................................................ 31

       D.     The State’s Limited Entry Program Violates the Community’s
              Reserved Off-Reservation Fishing Rights ..................................................... 33


V.     CONCLUSION ...................................................................................................... 35




                                                               i
        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 2 of 42
                                            TABLE OF AUTHORITIES

                                                                                                                       Page(s)

Cases

Alaska Pac. Fisheries v. U.S.,
   240 F. 274 (9th Cir. 1917).............................................................................. 317, 18, 26

Alaska Pacific Fisheries v. United States,
   248 U.S. 78 (1918) ................................................................................................ passim

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ....................................................................................................... 9

Atkinson v. Haldane,
   569 P.2d 151 (Alaska 1977)........................................................................................... 3

Arizona v. California,
   373 U.S. 546 (1963) ............................................................................................... 12, 13

B & B Hardware, Inc. v. Hargis Industries, Inc.,
   575 U.S. 138 (2015) ..................................................................................................... 32

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544 (2007) ....................................................................................................... 9

Cappaert v. United States,
  426 U.S. 128 (1976) ............................................................................................... 13, 30

Cherokee Nation v. Georgia,
   30 U.S. 1 (1831) ........................................................................................................... 18

Colville Confederated Tribes v. Walton,
   647 F.2d 42 (9th Cir. 1981) .................................................................................. passim

Confederated Tribes of Chehalis Indian Reservation v. State of Wash.,
  96 F.3d 334 (9th Cir. 1996) .................................................................................. passim

Dep’t of Game v. Puyallup Tribe,
  414 U.S. 44 (1973) ....................................................................................................... 34

Hynes v. Grimes Packing Co.,
  337 U.S. 86............................................................................................................. 16, 17




                                                                ii
           Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 3 of 42
Manzarek v. St. Paul Fire & Marine Ins. Co.,
  519 F.3d 1025 (9th Cir. 2008) ....................................................................................... 9

McGirt v. Oklahoma,
  _ U.S. _, 140 S.Ct. 2452 (2020) .................................................................................... 9

Michigan v. U.S.,
   464 U.S. 1124 (1981) ................................................................................................... 31

Minnesota v. Mille Lacs Band of Chippewa Indians,
   526 U.S. 172 (1999) ..................................................................................................... 15

Newcal Indus. v. Ikon Office Solution,
  513 F.3d 1038 (9th Cir. 2008) ....................................................................................... 9

Oneida County v. Oneida Indian Nation,
  470 U.S. 226 (1985) ..................................................................................................... 15

Parravano v. Babbitt,
   70 F.3d 539 (9th Cir. 1995) ......................................................................................... 15

Puyallup Tribe v. Dep’t of Game,
   391 U.S. 392 (1968) ..................................................................................................... 34

Strong v. United States,
   518 F.2d 556 (Ct. Cl. 1975) ......................................................................................... 33

Territory of Alaska v. Annette Island Packing Co,
   289 F. 671 (9th Cir. 1923)............................................................................................ 18

Territory v. Annette Island Packing Co.,
   6 Alaska 583 (D. Alaska 1922), aff’d, 289 F. 671 (9th Cir. 1923) ....................... passim

Tlingit and Haida Indians of Alaska v. U.S.,
    177 F. Supp. 452 (Ct. Cl. 1959) ................................................................................... 32

U.S. v. State of Mich.,
   471 F. Supp. 192 (W.D. Mich. 1979), rev’d on other grounds, 623 F.2d
   448 (6th Cir. 1980) ................................................................................................ passim

U.S. v. State of Mich.,
   623 F.2d 448 (6th Cir. 1980) ....................................................................................... 12

U.S. v. Oregon,
   718 F.2d 299 (9th Cir. 1983) ....................................................................................... 34



                                                              iii
           Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 4 of 42
United States v. Santa Fe Pac. R.R.,
   314 U.S. 339 (1941) ..................................................................................................... 15

United States v. Winters,
   207 U.S. 564 (1908) .............................................................................................. passim

United States v. Winans,
   198 U.S. 371 (1905) ..................................................................................................... 13

Statutes

Act of March 3, 1891, c. 561, § 15, 26 Stat. 1101 (formerly codified at 25
   U.S.C. § 495)............................................................................................................ 7, 13

Alaska Stat. Ann. § 16.43.290 ............................................................................................. 8

Other Authorities

5 AAC 39.120 ...................................................................................................................... 8

20 AAC 05.620 .................................................................................................................... 8

21 Cong. Rec. 10092 ................................................................................................... 28, 29

A Guide to the Indian Tribes of the Pacific Northwest 207-08 (University of
   Oklahoma Press, 3d ed. 2010) ..................................................................................... 23

David Treuer, The Heartbeat of Wounded Knee 5-6 (Riverhead Books
  2019) ............................................................................................................................ 23
F. Cohen, Handbook of Federal Indian Law 412 (2012 ed.) ............................................ 17

FRCP 12 .............................................................................................................................. 9

Henry S. Wellcome, The Story of Metlakahtla xiv (1887) .................................................. 7

Interior, Population and Resources of Alaska 3 (1893) ................................................ 4, 29

Kent Nerburn, Chief Joseph & the Flight of the Nez Perce (Harper Collins
  2005) ............................................................................................................................ 23

Local Civil Rule 5.1(f)......................................................................................................... 1




                                                                  iv
            Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 5 of 42
       Pursuant to Local Civil Rule 5.1(f), Plaintiff Metlakatla Indian Community

requests oral argument on the Defendants’ Motion to Dismiss.

I.     INTRODUCTION.
       In 1887, a band of Metlakatlans arrived on the Annette Islands with the hope of

creating a new, self-sufficient community. By 1890, a growing Community of 820

members, including 103 native Alaskans, had constructed a promising cannery, which

served as the core of its economic plans for the future. The Metlakatlans had been a

fishing people for thousands of years, and they continued that tradition on the Annette

Islands where they fished throughout the nearby waters now designated districts 1 and 2

by the State of Alaska. In 1891, Congress created the Annette Islands Reserve to

encourage the Metlakatla Indian Community’s (the “Community”) efforts and protect

their future advancement. In doing so, Congress intended to reserve the Community’s

right to continue its practice of fishing outside of the Reserve in waters that were (and

still are) absolutely essential to the Metlaktlans’ success.

       Thirty-one years after Congress created the Reserve, in 1922, the District Court of

Alaska held, among other things, that the Territory of Alaska could not tax fish caught in

fish traps placed within the Annette Island Reserve’s reservation boundaries. While that

case involved tax questions, the Court made an observation that mirrors the Metlakatla

Indian Community’s position in this case - namely that “the right of fisheries on the

reservation and adjacent waters is reserved for the benefit of the Indians resident

thereon”. Territory v. Annette Island Packing Co., 6 Alaska 583, 631 (D. Alaska 1922),


 PAGE 1 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 6 of 42
aff’d, 289 F. 671 (9th Cir. 1923). Conversely, the District Court’s conclusion is a stark

rebuttal to the Defendants’ current position, who now claim that the Community has no

reserved, off-reservation fishing rights. The Defendants’ position displays a fundamental

misunderstanding of the applicable law and circumstances surrounding the creation of the

Annette Islands Reserve.

       As explained in more detail below, the legal principles that guide the Court’s

analysis here are well established and unique to questions of federal Indian law. Those

guiding legal principles require an examination of Congress’ purpose in creating the

reservation, the culture of the people for whom the reservation was created, and the

practice of those people before, during and after the creation of the reservation. And

contrary to the State’s position, in questions concerning the extent of a tribe’s reserved

rights, ambiguity is not required — nor is explicit language. The guiding legal principles

understand that the extent of a tribe’s rights associated with the creation of the reservation

was often unarticulated, particularly when a reservation was established through an

executive order or statute. Put differently, those analytical principles acknowledge that

when the United States establishes an Indian reservation, it undertakes the solemn duty to

care for that tribe’s well-being — and the resulting trust relationship elevates the analysis

above one that is simply transactional in nature.

       In the case of the Metlakatla Indian Community, long-term tribal success was

paramount to the Congress’ creation of the Annette Islands Reserve as the Community’s




 PAGE 2 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 7 of 42
new and permanent home. Given that the tribal members of the Metlakatla Indian

Community derived from native peoples who all had relied heavily for thousands of years

on fishing in the waters of and around Southeast Alaska for subsistence and for trade,

access to enough fish was critical to fulfilling Congress’ purpose. In that regard, the

guiding legal principles make abundantly clear that the Community has stated a claim for

relief – namely, whether Congress, in creating the Annette Islands Reserve, necessarily

reserved for the Community the right to fish in off-reservation waters that were adjacent

to and surrounding the reservation.

II.     FACTUAL BACKGROUND.
        Fishing has always been the bedrock of the Metlakatlans’ way of life and that

remains true today. Plaintiff’s First Amended Complaint ¶ 13 (“FAC”). While most of

the Community members’ ancestors are Tsimshians who had emigrated from British

Columbia, many tribal members descend from the tribes of other Alaskan natives, such as

the Tlingit, Haida, and Tsimshian tribes. 1 All of the Community members’ ancestors



1
  Throughout their motion, the Defendants try to discredit the Community’s claim by
suggesting that because most of its original members emigrated from British Columbia,
the Community is somehow less deserving of the benefit of long-standing legal principles
that favor federally recognized tribes. In so doing, the Defendants ignore that courts have
already addressed that fact and determined that it has no legal significance. See, e.g.,
Alaska Pac. Fisheries, 248 U.S. 78, 89 (1918) (“True, the Metlakathtlans were foreign
born, but the action of Congress had made that immaterial here.”); Atkinson v. Haldane,
569 P.2d 151, 156 (Alaska 1977) (“The Supreme Court thus held that the fact that the
Metlakatlans were not native to the United States did not change their essential
reservation status when Congress had exercised its authority to establish that
reservation.”). In short, the Community’s move from British Columbia makes its

    PAGE 3 – PLAINTIFF’S OPPOSITION TO                                 HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                         Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

         Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 8 of 42
historically fished the waters of British Columbia and Southeast Alaska for subsistence

and commercial purposes for thousands of years. FAC ¶¶ 13, 14, 19.

       Until the passage of the State’s limited entry program in 1972, no territorial, State

or federal authority ever questioned the Metlakatlans’ right to fish in what are now

districts 1 and 2. In fact, quite the opposite is true. In a 1922 tax case holding that the

Territory of Alaska could not tax fish caught by Metlakatlans in fish traps located within

the reservation’s boundaries, both the Territory of Alaska and the Department of Interior

explicitly recognized that the Community had the right to fish outside of the Reserve.

FAC ¶ 25; Annette Island Packing Co., 6 Alaska at 631. Even more notably, in that case

the District Court concluded that “the right of fisheries on the reservation and

adjacent waters is reserved for the benefit of the Indians resident thereon”. Id.

(emphasis added).




situation unusual, but Congress’ decision to create the Annette Islands Reserve makes it
irrelevant.

        The Defendants also ignore that Congress specifically intended for the Community
to include “other Alaskan natives,” many of whom joined the Community from its
earliest days. See FAC ¶ 16. In that regard, an 1890 Census compiled just three years
after the Metlakatlans moved to the Reserve listed the population of Metlakatla as 720
Foreign and 103 Native. Robert P. Porter, Department of the Interior, Population and
Resources of Alaska at 3 (1893), digitally available at
https://live.laborstats.alaska.gov/cen/histpdfs/1890census.pdf. Presumably, the 720
members designated as “foreign” were those that moved from British Columbia in 1887
and the 103 designated “native” were members of other Alaskan tribes, such as the
Tlingit, Haida, and other Tsimshian tribes.


 PAGE 4 – PLAINTIFF’S OPPOSITION TO                                      HAGLUND KELLEY LLP
                                                                     200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                              Portland, OR 97201
                                                                    T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 9 of 42
       Consistent with that tax case, the Community alleges that before the 1970s, its

members fished openly throughout the waters of what are now Alaska Department of

Fish & Game Districts 1 and 2. See FAC ¶ 35. In that regard, the First Amended

Complaint identifies no less than fifteen historic fishing grounds used by the Metlatkalans

with full knowledge of the territorial, state and federal authorities in Alaska. FAC ¶ 35.

The Community identified those locations from historic records, government reports, and

letters. Id. The off-reservation fishing grounds are clustered along the eastern shore of

Prince of Wales Island in what is now district 2 and the western shore of the mainland in

what is now district 1. FAC, Ex. C. The Metlakatlans also traveled north to areas near

Ketchikan and south to Duke Island. Id.

       As alleged in its First Amended Complaint, while the Community’s off-

reservation fishing was open and known to all governmental authorities, not one of those

authorities ever disavowed or attempted to limit the Metlakatlans’ off-reservation fishing

practice. See, i.e., FAC ¶ 35 (a)-(c). For example, the United States (who controlled the

fishery and waters in Southeast Alaska before Alaska’ statehood) knew of and supported

the Metlakatlans’ off-reservation fishing. The 1896 “Report on the Salmon Fisheries of

Alaska,” drafted just five years after Congress created the Annette Islands Reserve,

acknowledged that the Metlakatlans were fishing off-reservation and noted that they

“have equal [fishing rights]” with others in Alaska waters. FAC ¶ 35(c). Three years

later, in 1899, another report to the Secretary of the Treasury regarding the Alaskan




 PAGE 5 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 10 of 42
fishing industry spoke highly of Metlakatla’s cannery and noted that the Metlakatlan

fishermen caught fish in numerous off-reservation locations. FAC ¶ 35(d). Also, a 1902

report entitled “The Salmon and Salmon Fisheries of Alaska, Report of the Alaskan

Salmon Investigations of the United States Fish Commission Steamer Albatross in 1900

and 1901” identified numerous Metlakatlan fishing grounds throughout districts 1 and 2.

FAC ¶ 35(c).

       Fishing logs from Metlakatlan vessels show that the Community’s off-reservation

fishing continued unimpeded for decades. FAC ¶ 35(l). Those logs showed that the

Metlakatlans fished at Cape Chacon, south of Prince of Wales Island, west of Dall Island,

near Ham and Mary Islands, and around Percy Islands as late as the mid-1950s. Id.

       Everyone in the area—and anyone who investigated the Metlakatlans’ situation—

would have understood from the Community’s history and fishing practice that access to

off-reservation fishing grounds was essential to their success. In fact, when the

Community moved from Old Metlakatla, a committee selected the Annette Islands for the

site of their new community largely because it provided access to excellent fisheries.

FAC ¶ 14. There, Community members continued their traditional fishing practices and

set up a salmon cannery to market the catch. See FAC ¶ 35.

       Because of the Community’s history and circumstances, Congress knew that the

Metlaktlans sought protection of their fishing grounds—the primary resource needed by

the Community—and created the Annette Islands Reserve in 1891 to provide that




 PAGE 6 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 11 of 42
security. See, i.e., FAC ¶ 51; Act of March 3, 1891, c. 561, § 15, 26 Stat. 1101 (formerly

codified at 25 U.S.C. § 495). Congress knew of the Metlaktlans because of the lobbying

efforts of Americans such as Henry Wellcome, a prominent philanthropist, explorer, and

supporter of the Community. Mr. Wellcome wrote a book called “The Story of

Metlakahtla” to ask that the American government protect the Community and its

industries. 2 In his introduction, Mr. Wellcome explained clearly that the Metlakatlans

were seeking a home with “suitable fishing and hunting grounds.” Henry S. Wellcome,

The Story of Metlakahtla xiv (1887), available digitally at

https://archive.org/details/storyofmetlakaht00wellrich/page/n11/mode/2up.

        Also, in its 1891 Act creating the Annette Islands Reserve, Congress included an

invitation for “other Alaskan natives” to join the Tsimshians emigrating from British

Columbia. Act of March 3, 1891, c. 561, § 15. Both before and after 1891, members of

the surrounding Tlingit, Haida, and Tsimshian tribes joined the Community, where they

continued to fish in their historic fishing grounds. FAC ¶¶ 2, 16.

        When it created the reservation in 1891, Congress did so with an awareness that

the tribal members who had emigrated from British Columbia and Alaskan natives who

joined and would join the Community had all relied heavily on the fisheries of Southeast

Alaska for trade and other reasons. Notably, Congress did not diminish or limit in any



2
 Most historic records refer to “Metlakatla” as “Metlakahtla.” This Opposition uses the
spelling from the quoted sources.



    PAGE 7 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                      200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                     T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 12 of 42
way that fishing right when it established the Annette Islands Reserve—nor has it taken

any action to do so since 1891. Doing so would have been (and would be) economically

ruinous and “inconsistent with the use of the resource by the Indians at the time.” U.S. v.

State. of Mich., 471 F. Supp. 192, 257 (W.D. Mich. 1979), rev’d on other grounds, 623

F.2d 448 (6th Cir. 1980).

       In contrast, in enacting the State’s limited entry program and refusing to issue

Metlakatlans permits for fish caught on the reservation, the State has done just that –

threatened the economic existence of the Community. FAC ¶ 46-49. Under the program,

the State supposedly issued the permits to those who were most dependent on the fishery

based on “past participation” and “economic dependence” on the fishery. Alaska Stat.

Ann. § 16.43.290; 20 AAC 05.620. However, even though the Metlakatlans have been

and continue to be among the most economically dependent on the fisheries of Southeast

Alaska, the State arbitrarily excluded Metlakatlan fishermen from participation. FAC ¶

49.

       Moreover, the Metlakatlans’ lack of flexibility to fish off-reservation leaves the

Community at a severe disadvantage compared to non-Metlakatlan fishermen. Unlike

limited entry permit holders, the Metlakatlans are unable to effectively target fish.

Limited-entry permit holders are able to move their fishing activities within districts

during a season and between districts from year-to-year to target fish. See 5 AAC

39.120(a)(3)(c)(1). However, Community fishermen lack that same flexibility to respond




 PAGE 8 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 13 of 42
to changing fish migrations, which can shift over time due to climate change and other

environmental factors. FAC ¶ 40. Further, because Community members cannot go off-

reservation to target fish, the State-managed fisheries are able to intercept migratory fish

that would otherwise pass through Reserve waters, unfairly denying the Community

access to enough fish to support itself. FAC ¶ 41.

III.   LEGAL STANDARD.
       When considering a motion to dismiss, the court must both “accept factual

allegations in the complaint as true and construe the pleadings in the light most favorable

to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

1031 (9th Cir. 2008). The Court also must draw all reasonable inferences from the facts

alleged in favor of the plaintiff. Newcal Indus. v. Ikon Office Solution, 513 F.3d 1038,

1043, n. 2 (9th Cir. 2008).

       To defeat a motion to dismiss under FRCP 12(b)(6), a Plaintiff need not allege

“specific facts beyond those necessary to state his claim and the grounds showing

entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (internal

quotation marks omitted). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

///

///

///


 PAGE 9 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 14 of 42
IV.    ARGUMENT.

       A. Under Well-Settled Indian Law Principles, the Metlakatla Indian
          Community has Stated a Claim for an Implied Right to Fish Off-
          Reservation.

       The question presented in this case is whether Congress reserved an off-

reservation right to fish for the Metlakatla Indian Community. Unique Indian law

principles arising from the trust relationship between the Government and Indian tribes

apply to that analysis.

       Defendants’ central argument that reserved rights must appear in the document

creating a reservation rests on the flawed premise that “[c]ontract principles often provide

the context for explaining the ‘circumstances surrounding’ [reservations] in determining

congressional intent.” Defs.’ Mot. at 13. The Defendants’ brief misses the mark

because it fails to recognize that this matter is governed by well-established principles of

Federal Indian law grounded in the trust relationship between Native Americans and the

Federal Government. Far from the transactional analysis under contract law,

determining whether the document creating a reservation includes implied rights requires

the court to look beyond the document itself to the “the circumstances surrounding their

creation, and the history of the Indians for whom they were created.” Confederated

Tribes of Chehalis Indian Reservation v. State of Wash., 96 F.3d 334, 342 (9th Cir. 1996).

       In Chehalis, the Ninth Circuit emphatically rejected Defendants’ current argument

that courts cannot look beyond the scope of the document creating the reservation to




 PAGE 10 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 15 of 42
decide if an implied off-reservation fishing right exists. The Ninth Circuit reversed the

District Court’s finding that “off-reservation fishing rights must be expressly reserved,”

finding that the question was whether Congress had impliedly reserved off-reservation

rights based on Congress’ purpose in creating the reservation. Id. Notably, the Court did

not look for an ambiguity. Rather, it looked at the totality of the circumstances around

the creation of the reservation to determine what rights the tribe retained. Id. The Court

considered the documents creating the Chehalis and Shoalwater Reservations, “the

circumstances surrounding their creation, and the history of the Indians for whom they

were created.” Id.

       The Ninth Circuit drew its framework in Chehalis from its prior decision in

Colville Confederated Tribes v. Walton, 647 F.2d 42 (9th Cir. 1981), where it held that

the Colville Confederated Tribes had implied reserved water rights in light of Congress’

understanding and intent that the tribe would farm on its reservation in arid Eastern

Washington. Chehalis, 96 F.3d at 342 (“[The District Court’s] findings show that the

court conducted the inquiry required in Colville Confederated Tribes.”). The Colville

Confederated Tribes decision applied the well-known Winters doctrine. See United

States v. Winters, 207 U.S. 564, 576 (1908). The Ninth Circuit summarized the doctrine

as requiring courts to consider the circumstances surrounding the reservation, the history

for whom the reservation was created, and the tribe’s need to maintain themselves under

changed circumstances to determine if an implied reserved right exists. Colville




 PAGE 11 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 16 of 42
Confederated Tribes, 647 F.2d at 47. Similarly, “Congress intended to deal fairly with

[the Colville] by reserving waters without which their lands would be useless.” Id.

(citing Arizona v. California, 373 U.S. 546 (1963) as similar application of the Winters

Doctrine).

        In Winters, the seminal case on implied reserved rights, the Supreme Court held

that implied reserved rights flow from the purpose of the reservation. Winters, 207 U.S.

at 576-78. The Court determined that Government’s purpose in creating the reservation

was to give the Gros Ventre and Assiniboine bands of Indians a permanent place to live,

where they would give up their prior lives as hunter-gatherers and embrace agriculture.

Id. at 576-77. Achieving that purpose would have been impossible on the arid plains of

eastern Montana without water rights. Id. Therefore, the U.S. Government had impliedly

reserved water rights for the Indians on the Fort Belknap Reservation based on the

purpose of the reservation, despite there being no reference to such rights in the

agreement creating the reservation or the record of negotiations. Id.

        The Western District of Michigan applied Winters in the implied off-reservation

fishing context and found that the Ottawa and Chippewa had implied reserved rights to

fish in Lake Michigan based on the circumstances surrounding the creation of their

reservation. U.S. v. State of Mich., 471 F. Supp. at 257-58. 3 The Court held that fishing


3
  The Sixth Circuit upheld the District Court’s finding that an implied fishing right
existed, but remanded to consider the permissibility of State regulations of the tribes’
rights. U.S. v. State of Mich., 623 F.2d 448 (6th Cir. 1980). The case then made its way
back to the Sixth Circuit, 653, F.2d 277 (1981), and the Supreme Court eventually denied

    PAGE 12 – PLAINTIFF’S OPPOSITION TO                                HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                         Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 17 of 42
“[r]ights are reserved by implication if they are not expressly relinquished and a contrary

conclusion is inconsistent with the use of the resource by the Indians at the time of the

treaty.” Id. at 257 (citing Winters v. United States, 207 U.S. 564(1908); United States v.

Wheeler, 435 U.S. 313 (1978); Cappaert v. United States, 426 U.S. 128 (1976); Arizona

v. California, 373 U.S. 546 (1963); United States v. Winans, 198 U.S. 371, 381 (1905)).

The Court looked at the circumstances surrounding the creation of the reservation and

found that “the Indians were absolutely dependent upon fishing for subsistence and their

livelihood” and that the United States intended for them to remain dependent on that

resource. United States v. State of Mich., 471 F. Supp. at 253. Given those

circumstances and the trust relationship, the Court found that the Ottawa and Chippewa

had an implied off-reservation fishing right.

        None of the implied-rights cases discussed above involved any ambiguity in the

documents creating the reservations as the Defendants wrongfully argue is necessary. 4


a writ of certiorari. Michigan v. U.S., 464 U.S. 1124 (1981). In fact, the Supreme Court
denied writs of certiorari in each of the key cases relied upon by Plaintiff including
Chehalis Confederated Tribes, Colville Confederated Tribes, and U.S. v. Michigan. The
Court’s consistent denial of those writs indicates that, over the course of decades, the
Supreme Court believes that the lower courts are applying the Winters doctrine correctly.
4
  Even though no ambiguity is required, it is worth noting that the 1891 Act includes an
ambiguous phrase that supports the Community’s claim. In that regard, in the Act,
Congress stated that the Annette Islands would be “set apart as a reservation for the use
of the Metlakahtla Indians . . . .” Act of March 3, 1891 (emphasis added). As explained
above, in creating the reservation Congress intended “to conform its action to [the
Metlakatlans’] situation and needs.” Alaska Pacific Fisheries, 248 U.S. at 89. When
Congress’ intention is considered in the light of the Metlakatlan’s use of the off-
reservation fisheries in districts 1 and 2 before and after the creation of the reservation,

    PAGE 13 – PLAINTIFF’S OPPOSITION TO                                 HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                          Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 18 of 42
Rather than ambiguities, the decisions each relied on reasonable inferences drawn from

the circumstances surrounding the creation of the reservations and the history of the tribe

for whom they were created. See Winters, 207 U.S. at 576-77; accord, Alaska Pac.

Fisheries v. United States, 248 U.S. at 89 (inferring that Congress intended to protect the

Metlakatlans’ fishing rights based on the Congressional purpose in creating the Annette

Islands Reserve); U.S. v. State of Mich., 471 F. Supp. at 257-58 (citing Alaska Pacific

Fisheries and Winters for the rule that inferences should be drawn in favor of the tribe).

In Winters, the starting point for any analysis of implied reserved rights, the Court found

that the Indian law canon of construction that ambiguities must be construed in favor of

tribes applied equally to inferences drawn from the document creating the reservation.

207 U.S. at 577. “On account of their [trust] relations to the government,” tribes are

entitled to reasonable inferences that support the reservation’s purpose. Id. In that case,

the Court inferred that Congress intended to reserve the water rights necessary for the

tribes to become farmers as Congress intended, which would have been impossible

without access to water. Id.

       The holdings in Chehalis, Winters, U.S. v. Michigan, and Colville are consistent

with well-settled canons of construction applicable to Indian law, which strongly favor



the phrase “for the use of” creates a favorable inference. That is so because, as shown by
the Metlakatlans’ use of the fisheries in districts 1 and 2, those fisheries were necessary to
support the cannery, which in turn was inextricably linked to ensuring that the
Community’s use of the Annette Islands Reserve for a permanent and stable long-term
home would be realized.

 PAGE 14 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 19 of 42
finding Indian rights when the circumstances demonstrate the tribe’s belief that they were

provided. Like Indian law generally, “[t]hese rules of construction ‘are rooted in the

unique trust relationship between the United States and the Indians.’” Chehalis, 96 F.3d

at 340 (citing Oneida County v. Oneida Indian Nation, 470 U.S. 226, 257, (1985)).

       Under the first canon, executive orders, treaties, and statutes creating reservations

are interpreted “as the Indians would have understood them and any doubtful expressions

in them should be resolved in the Indians’ favor.” Parravano v. Babbitt, 70 F.3d 539,

544 (9th Cir. 1995) (noting that the court has “long held that when it comes to protecting

tribal rights against non-federal interests, it makes no difference whether those rights

derive from treaty, statute or executive order . . . .”). Second, there is a strong

presumption that tribes retained the rights they possessed prior to removing to a

reservation. Congressional action does not destroy tribal property or sovereign rights

unless Congress’ intent to do so is clear and unambiguous. United States v. Santa Fe

Pac. R.R., 314 U.S. 339, 346 (1941) (aboriginal property rights are not destroyed by

statute unless Congress’ intent to do so is “plain and unambiguous” or “clear and plain”);

see also Minnesota v. Mille Lacs Band of Chippewa Indians, 526 U.S. 172, 202 (1999).

       Notably, several of the key cases discussed above cite Alaska Pacific Fisheries

and that the Supreme Court’s analysis of the Annette Islands Reserve as a significant

example of Congress creating implied reserved fishing rights, which is precisely what the

Plaintiff claims here. See U.S. v. State of Mich., 471 F. Supp. at 251; see also Colville




 PAGE 15 – PLAINTIFF’S OPPOSITION TO                                      HAGLUND KELLEY LLP
                                                                      200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                               Portland, OR 97201
                                                                     T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 20 of 42
Confederated Tribes, 647 F.2d at 47, n. 10. The Colville Court cited Alaska Pacific

Fisheries for the proposition that implied rights exist if they are necessary for the tribe to

fulfill Congress’ intent in creating the reservation. See Colville Confederated Tribes, 647

F.2d at 47, n. 10. In Alaska Pacific Fisheries, the Supreme Court found that Congress

must have included access to fish along with the Annette Islands Reserve because its

purpose in creating the Reserve was “to encourage, assist and protect the Indians in their

effort to train themselves to habits of industry, become self-sustaining and advance to the

ways of civilized life.” 248 U.S. at 89. Like the water rights in Winters, achieving that

goal would have been impossible without access to fish. Id. “Fishing was said to give

value to the [Annette Islands Reserve.] ‘The use of the adjacent fishing grounds was

equally essential. Without this the colony could not prosper in that location.’” Hynes v.

Grimes Packing Co., 337 U.S. 86, 113(1949).

       The discrete dispute in Alaska Pacific Fisheries was whether a non-Metlakatlan

cannery could construct a fish trap within the Metlakatlans’ 3,000-foot exclusive zone. In

answering that limited question, the Court did not decide the full scope of the

Community’s rights. Alaska Pacific Fisheries Co., 248 U.S. at 86-87. To answer the

narrow question before it, the Court interpreted the statutory language creating the

Annette Islands Reserve to include the waters directly around the Islands within the




 PAGE 16 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                     200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                              Portland, OR 97201
                                                                    T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 21 of 42
boundary of the reservation. 5 Id. at 89. On that basis, the Court held that the plaintiff’s

cannery could not deploy a fish trap within the exclusive zone. Id. at 89-90.

        As fully explained below, although the Alaska Pacific Fisheries opinion did not

define the scope of the Metlakatlans’ fishing rights, the Court’s reasoning strongly favors

the existence of an implied off-reservation fishing right under the Chehalis and Winters

framework. In that regard, the Ninth Circuit expressly recognized that “[t]he Metlakahtla

Indians are not parties to this action, and their rights under the reservation are not

involved in this controversy.” Alaska Pac. Fisheries v. U.S., 240 F. 274, 283 (9th Cir.

1917). The Metlakatlans are, of course, parties to this action, and their claim that

Congress reserved an implied off-reservation right to fish is viable and well-supported by

the law.

        B. The Metlakatla Indian Community has Alleged Sufficient Facts to State a
           Claim for an Implied Off-Reservation Fishing Right Under the Chehalis
           Framework.

        As set forth above, the guiding Indian law principles arise from the trust

relationship between the Community and the United States and lead to a strong

presumption that Congress reserved the fishing rights necessary for the Community to

succeed on the Annette Islands. The trust relationship between the United States and

Indian tribes is “one of the cornerstones of Indian law.” F. Cohen, Handbook of Federal


5
 The State baselessly cites Hynes v. Grimes for the proposition that the Supreme Court
did not reference the Presidential Proclamation in Alaska Pacific Fisheries due to
concerns about its legality. Defs.’ Mot. at 23. Nothing in Hynes v. Grimes supports that
analysis.

    PAGE 17 – PLAINTIFF’S OPPOSITION TO                                 HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                          Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 22 of 42
Indian Law 412 (2012 ed.). The doctrine is rooted in the tribes’ status as dependent

sovereign nations that gave up the full exercise of sovereignty in exchange for protection

from the United States Government. See, e.g., Cherokee Nation v. Georgia, 30 U.S. 1, 17

(1831). The Metlakatlans’ trust relationship with the government is well-settled and the

creation of the Annette Islands Reserve must be viewed in that light. Territory of Alaska

v. Annette Island Packing Co, 289 F. 671, 674 (9th Cir. 1923), (“There can be no

question therefore but that the Metlakahtla Indians are wards of the government); see also

Alaska Pac. Fisheries, 248 U.S. at 88 (Indian reservations are “designated public

property for a recognized public purpose - that of safe-guarding and advancing a

dependent Indian people dwelling within the United States.”).

       When viewed through the lens of the trust relationship, the Community’s claim

presents a textbook case for an implied off-reservation fishing right under the rules

summarized in Chehalis. The Plaintiff’s 22-page, highly detailed First Amended

Complaint lays out the history of the Community and the Annette Islands Reserve. The

following key allegations demonstrate the viability of Plaintiff’s claim because they

establish that (1) the Community needed off-reservation fishing to thrive on the Annette

Islands; (2) that before, during and after the creation of the reservation the Community

used off-reservation fisheries without any objection from the Territorial, State or federal

authorities; and (3) that Congress intended to protect the Community’s right to do so.

Those allegations are as follows:




 PAGE 18 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 23 of 42
       1. Since time immemorial, the Metlakatlans’ ancestors fished in the waters
          surrounding the Annette Islands. FAC ¶ 38.

       2. Congress created the Annette Islands Reserve in 1891 following public
          pleas from Duncan, Wellcome, and others that it do so in order to protect
          the Community’s advancement. See FAC ¶ 1, 21.

       3. Congress intended to create a permanent home for the Metlakatlans
          where they would become a self-sufficient, thriving Community. FAC ¶
          21..

       4. Congress knew that the Metlakatlans were a fishing people, that they
          intended to continue to rely on fishing to support themselves, and that
          they would need access to fish at their new settlement in order to fulfill
          Congress’ intention that the Community would succeed on the Annette
          Islands. FAC ¶ 1, 22.

       5. In forming a trust relationship between the United States and the
          Metlakatlans, Congress reserved access to fish in order to achieve its
          intended goal of creating a permanent home for the Community. FAC ¶
          22-23, 51.

       6. From 1887 until the 1970s, the Metlakatlans continued to fish in the
          waters outside of the Reserve as they had always done from time
          immemorial. FAC ¶¶ 16, 35.

       7. The Territory of Alaska, State of Alaska, and United States Government
          all acknowledged the Metlakatlans’ right to fish outside of the exclusive
          zone in the years between 1891 and the establishment of the limited entry
          program. FAC ¶¶ 25-28, 35(c)-(f).
       Plaintiff’s allegations demonstrate that the Community has an implied off-

reservation fishing right considering the Act creating the Annette Islands Reserve, the

circumstances surrounding its creation, and the history of the Metlakatlans for whom it

was created. See Chehalis, 96 F.3d at 342. Just like the tribes in Colville and Winters

who needed water to become farmers on their reservations, the Community needed



 PAGE 19 – PLAINTIFF’S OPPOSITION TO                                  HAGLUND KELLEY LLP
                                                                  200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                           Portland, OR 97201
                                                                 T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 24 of 42
access to enough fish to run their cannery in order to live on the Annette Islands.

Plaintiff’s allegations clearly state a viable claim that Congress reserved the

Community’s access to fish outside the boundaries of the reservation based on those

circumstances. FAC ¶ 1, 22-23, 56.

       Plaintiff’s allegations about the Community’s history of fishing off-reservation

provide important contextual support for Plaintiff’s claim in three ways. See FAC ¶ 16,

35. First, the Community’s practice of fishing off-reservation before and after 1891 is the

best evidence that the Community needed access to off-reservation fishing grounds to

thrive on the Annette Islands. Second, since “Congress intended to conform its action to

[the Metlakatlans’] situation and needs[,]” those fishing practices also serve as the best

evidence of what rights Congress intended to reserve for the Community to encourage its

success. Alaska Pacific Fisheries, 248 U.S. at 89. Third, the fact that every

governmental authority in Alaska tolerated and supported the Community’s off-

reservation fishing long after 1891 shows that those governmental authorities believed

that Congress had reserved for the Community an off-reservation right to fish.

       For example, there is no question that the United States was fully aware of the

Metlakatlans’ off-reservation fishing based on a 1902 report entitled “The Salmon and

Salmon Fisheries of Alaska, Report of the Alaskan Salmon Investigations of the United

States Fish Commission Steamer Albatross in 1900 and 1901.” See FAC ¶ 35(e). In that

report, Jeff Moser, a Commander in the United States Navy, described the Metlakatlans’




 PAGE 20 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 25 of 42
cannery operation in detail. Commander Moser identified numerous off-reservation

fishing locations among the cannery’s sources of fish, including Duke Island, Tamgas

Island, Quadra Bay, and Karta bay in district 1, and Peter Johnson fishing station,

Nowiskay, Old Johnson, and Kegan in district 2. Id.

       Another Government report issued in 1899 to the Secretary of the Treasury also

shows that the Government knew of and supported the Metlakatlans’ practice of fishing

off-reservation. FAC ¶ 35(d). Not only did that report identify off-reservation fishing

sites, the author also wrote positively about Community’s the cannery operation,

demonstrating that the Government fully supported the fishing industry on the Annette

Islands and understood its importance to the Metlakatlans. Id. The 1899 report identified

several fishing locations outside of the exclusive zone including Quadra Bay and Cape

Fox in what is now district 1 and Karta Bay at the north end of district 2. Id.

       Plaintiff alleges several other contemporaneous sources to demonstrate how open

and widely known the Community’s fishing was, including a May 1, 1903 report from

William Duncan to an agent of the U.S. Fish Commission. FAC ¶ 35(j). The

Community was not only fishing extensively off-reservation, they were reporting it to the

Government. Id. In the letter, Duncan catalogued the fishing locations for the 1901

fishing season, and, like the government report, it identifies numerous off-reservation

sites within districts 1 and 2. Id.




 PAGE 21 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 26 of 42
       Again, there is no evidence that the United States or anyone else ever questioned

the Metlakatlans’ authority to fish off-reservation until the 1970s. In fact, quite the

opposite is true. As described above, a notable example of that awareness and support

occurred in a case about the Territory of Alaska’s right to tax the Metlakatlans’ fishing

activities in 1922. In that case, the District Court for the Territory of Alaska concluded in

no uncertain terms that Congress reserved the right to fish both on and off-reservation for

the Community: “The right of fisheries on the reservation and adjacent waters is

reserved for the benefit of the Indians resident thereon, and, by taxing traps on the

reservation   . . .   .” Annette Island Packing Co., 6 Alaska at 631 (emphasis added).

       Metlakatlans continued to exercise their right to fish outside of the exclusive zone

long after 1922, and, again, no one stopped them. Fishing logs from Community

members in the mid-1950s show that Metlakatlans were frequently fishing outside of the

Reserve, which demonstrates that the Community continued to exercise its rights for

decades. FAC ¶ 35(l). As those allegations show, far from a reach for more fishing

rights, Plaintiff’s claim is merely an attempt to reestablish a right that everyone

recognized until the 1970s.

       The Government’s failure to stop the Metlakatlans from fishing off-reservation

creates a particularly strong inference that a reserved right exists given the difficult

reality of U.S.-Native American relations in the Nineteenth Century. Far from being free

to travel and fish where they wanted, the policy of the United States Government at the




 PAGE 22 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                     200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                              Portland, OR 97201
                                                                    T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 27 of 42
time was to confine Native Americans to their reservations and to use force in response to

violations of that policy. In 1891, when Congress created the Annette Islands Reserve,

the United States was only fourteen years removed from the conclusion of a brutal

guerilla war against the Nez Perce for the crime of leaving the reservation. A Guide to

the Indian Tribes of the Pacific Northwest 207-08 (University of Oklahoma Press, 3d ed.

2010); Kent Nerburn, Chief Joseph & the Flight of the Nez Perce (Harper Collins 2005).

More striking, Congress’ 1891 creation of the Community’s reservation was just three

months after the Wounded Knee Massacre, where the U.S. Army’s Seventh Cavalry

slaughtered somewhere between 150 and 300 Lakota for fear that the ritual Ghost Dance

would inspire the tribe to flee the abysmal conditions on the Standing Rock and Pine

Ridge Reservations. David Treuer, The Heartbeat of Wounded Knee 5-6 (Riverhead

Books 2019). In that bloody context, governmental authorities would not have allowed

or encouraged the Metlakatalans to fish off-reservation unless they thought the

Community had the reserved right to do so.

       The Metlakatlans’ record of off-reservation fishing and Congress’ intent that the

Metlakatlans would fish for their livelihood, create a much stronger case for off-

reservation fishing rights than the facts in Chehalis. In Chehalis, the Ninth Circuit

accepted the District Court’s interpretation of the historical record, including several key




 PAGE 23 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 28 of 42
statements that the tribes did not intend to leave the reservation for fishing purposes. 6

Chehalis, 96 F.3d at 342-43. The Court looked to several historical statements

demonstrating that the Upper Chehalis intended to settle on the reservation and “abandon

their roving life” to “cultivate their lands.” Id. at 343. Unlike the tribes in Chehalis, here

the Community’s allegations show that it had absolutely no intention of restricting its

fishing activities to the reservation.

        Furthermore, the Community’s allegation that its implied right to access fish off-

reservation was and is necessary to achieve Congress’ purpose in creating the Annette

Islands Reserve supports a strong inference that Congress reserved that right. The

situation in Chehalis was entirely different.

        In Chehalis, Congress intended for the tribes to provide for themselves by farming

on the reservation, and the record contained evidence that the Chehalis Indians had no

intent to leave the reservation to fish. In this case, Congress fully intended for the

Metlaktatlans to depend on fishing for their community’s survival on the Annette Islands

Reserve. Id. Simply, while off-reservation fishing was not necessary to achieve the

purpose of the Chehalis Reservation, access to adequate fishing ground, including off-

reservation fisheries, was (and still is) critical to the Community’s success on the Annette

Islands Reserve. Congress simply would not have been dealing fairly with the



6
 The Ninth Circuit also deferred to the District Court’s finding that there was no evidence
in the record that the tribe understood the Shoalwater Bay Reservation to include off-
reservation rights. Chehalis, 96 F.3d at 43.

    PAGE 24 – PLAINTIFF’S OPPOSITION TO                                  HAGLUND KELLEY LLP
                                                                     200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                           Portland, OR 97201
                                                                    T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 29 of 42
Metlakatlans had they confined them to the Annette Islands Reserve with the intent that

the Community would support itself through commercial fishing while simultaneously

denying them sufficient access to fish.

       In fact, Plaintiff’s allegations are even stronger than the key factual findings in

U.S. v. Michigan, where the Court did find an implied off-reservation fishing right even

though the treaty included exclusive fishing rights for certain areas. The Western District

of Michigan held that the tribes had an implied off-reservation fishing right based on the

following four findings:

       [1] the Treaty of 1836 contains no language expressly relinquishing the
       aboriginal right of the treaty Indians to fish in the ceded waters;

       [2] at the time of the 1836 treaty subsistence and commercial fishing was
       essential to the livelihood of these Indians and for them to have relinquished
       fishing rights would have been tantamount to agreeing to a systematic
       annihilation of their culture, and perhaps of their very existence;

       [3] both parties to the negotiation were aware that the Indians had no way of
       sustaining themselves in Michigan except by fishing, and

       [4] the Indians did not understand the treaty to limit their right to fish, it is
       clear that by the Treaty of 1836 the Indians impliedly reserved a right to fish
       commercially and for subsistence in the ceded waters of the Great Lakes.
       Winters v. United States, 207 U.S. 564, 28 S.Ct. 207, 52 L.Ed. 340 (1908);
       United States v. Winans, 198 U.S. 371, 381, 25 S.Ct. 662, 49 L.Ed. 1089
       (1905).

United States v. State of Mich., 471 F. Supp. at 257-58 (quote divided into four points for

ease of reference). Plaintiff’s allegations correspond directly with the Western District of

Michigan’s first three findings: the 1891 Act contains no language limiting the

Metlakatlans’ right to fish off-reservation as they had been doing for years, commercial


 PAGE 25 – PLAINTIFF’S OPPOSITION TO                                     HAGLUND KELLEY LLP
                                                                     200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                              Portland, OR 97201
                                                                    T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 30 of 42
fishing was critical to the Community’s livelihood, and Congress understood that the

Community needed access to fish to succeed on the Annette Islands Reserve. However,

the Community’s allegations far exceed the fourth finding in Michigan. In that regard,

the Metlakatlans not only believed that they would be allowed to fish off-reservation,

their use of off-reservation grounds shows that those fisheries were vital to the success of

the fishing industry Congress intended for the Community to rely on, and they continued

fishing off-reservation unimpeded for decades after Congress created the Reserve with

the full and unequivocal support of the U.S. Government.

       Furthermore, Plaintiff’s claim for an implied right under Chehalis finds unusually

relevant and strong support from the Supreme Court’s findings in Alaska Pacific

Fisheries that the Community was dependent on fishing and that Congress intended to

support those efforts by creating the Annette Islands Reserve. As noted above, the

Community was not a party to Alaska Pacific Fisheries, “and their rights under the

reservation [were] not involved” in that controversy. Alaska Pac. Fisheries v. U.S., 240

F. at 283. Accordingly, the Court took pains not to define the scope of the Metlakatlans’

fishing rights. However, the Court nonetheless made significant factual findings and drew

important inferences regarding the history and circumstances of the Community that

strongly corroborate Plaintiff’s allegations, as follows:

       The purpose of the Metlakahtlans in going to the islands was to establish an
       Indian colony which would be self-sustaining and reasonably free from the
       obstacles which attend the advancement of a primitive people.




 PAGE 26 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 31 of 42
       They were largely fishermen and hunters, accustomed to live from the returns
       of those vocations, and looked upon the islands as a suitable location for their
       colony, because the fishery adjacent to the shore would afford a primary
       means of subsistence and a promising opportunity for industrial and
       commercial development.

       After their settlement and before the reservation was created, the Indians,
       under the guidance of a noted missionary . . . installed an extensive
       establishment where they canned salmon for the market.
       The Indians naturally looked on the fishing grounds as part of the islands and
       proceeded on that theory in soliciting the reservation. They had done much
       for themselves and were striving to do more.

Alaska Pac. Fisheries Co., 248 U.S. at 88-9. More significantly, the Court also found

that Congress clearly intended to protect the Community and reserve the resources it

needed to thrive in that location:

       The purpose of creating the reservation was to encourage, assist and protect
       the Indians in their effort to train themselves to habits of industry, become
       self-sustaining and advance to the ways of civilized life.

       The Indians could not sustain themselves from the use of the upland alone.
       The use of the adjacent fishing grounds was equally essential. Without this
       the colony could not prosper in that location.

       Evidently Congress intended to conform its action to their situation and
       needs.

Id.

       The Supreme Court’s findings that Congress’s ultimate goal was to “encourage,

assist and protect the Indians” so that they could become “self-sustaining,” that Congress

intended to achieve that goal by protecting the Community’s fishing practices, and that

fishing was central to the Community’s very existence fit squarely within the Chehalis




 PAGE 27 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 32 of 42
analysis. The allegations in Plaintiff’s First Amended Complaint build on the foundation

established by Alaska Pacific Fisheries to show that the Metlakatlans needed more than

just the exclusive zone to achieve Congress’ intent of a self-sustaining Community, and

that everyone recognized that reality in 1891 and the decades following.

        Defendants’ argument that the Alaska Pacific Fisheries decision upholding the

exclusive zone under the 1891 Act defined the sum total of the Community’s fishing

rights is contrary to the Metlakatlans’ historic practice and is not supported by case law.

See Defs.’ Mot. at 22. In fact, as explained by the Michigan court, the grant of exclusive

fishing rights in specific areas for the Ottawa and Chippewa did not give rise to a

negative inference against the tribes’ claim for implied fishing rights when the

government later permitted the tribes to fish off-reservation. United States v. State of

Mich., 471 F. Supp. at 233-34. That circumstance is exactly the situation in this case.

        Further, despite Defendants’ argument to the contrary, the Congressional record

does not foreclose the Community’s claim that Congress intended to reserve the

Community’s right to fish off-reservation and, instead, supports its viability. According

to the record, the Senate intended to set the Reserve apart as a stable home for the

Metlakatans and, in an expansive rather than limiting way, indicated that its intent was to

“render them all the encouragement” possible. 7 21 Cong. Rec. 10092. Congress also



7
  Congress’ stated goal to provide the Metlakatlans “all the encouragement” possible
strongly supports the argument that the term “use” should be interpreted to include the
right to fish off-reservation as the Community did in 1891.

    PAGE 28 – PLAINTIFF’S OPPOSITION TO                                 HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
    DEFENDANTS’ MOTION TO DISMISS                                          Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 33 of 42
sought to assure the Metlakatlans that the U.S. Government would protect their “work

and labor upon” the Annette Islands, first and foremost of which was the cannery. Id.

When the Congressional record is read in light of the Plaintiff’s allegations, the meaning

is clear: Congress intended to defend and protect the Community’s progress to that point

and encourage it to continue. The Community’s historic use of fishing areas off-

reservation before, during and after 1891 demonstrates that achieving Congress’ goal

required protection of those practices.

       C. The Community’s Claim is Not Based on Its Aboriginal Rights.

       Defendants’ argument that the Community’s claim “lacks foundation” without an

“aboriginal right” is wrong on the law and wrong on the facts. Congress is free to

recognize reserved rights in the absence of aboriginal rights and, in any event, the

Community had aboriginal rights in 1891 when Congress created the Reserve.

       As a preliminary matter, Defendants ignore the fact that the Community includes

many descendants of the other Alaskan natives, many of whom descend from the Tlingit

and Haida tribes. Even before Congress created the Reserve, the 1890 census noted that

over 15% of the Community members were Alaska natives. Robert P. Porter,

Department of the Interior, Population and Resources of Alaska 3 (1893), available

digitally at https://live.laborstats.alaska.gov/cen/histpdfs/1890census.pdf. Given that

reality, Defendants assert an illogical argument when they claim on the one hand that

Tlingit and Haida tribes possessed aboriginal rights to the Annette Islands yet on the




 PAGE 29 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 34 of 42
other hand contend the Community possessed no aboriginal rights. See FAC ¶ 16; Defs.’

Mot. at 26. Moreover, the 1891 Act does not reveal that Congress had any intention to

strip those members of their aboriginal rights. On the contrary, Congress intended to give

the Community all the encouragement possible to succeed, which as explained above,

included the federal government’s support for the Community’s off-reservation fishing

practices.

              1. Congressionally reserved rights do not require the existence of
                 aboriginal rights.

       Defendants have no support for their position that Congress cannot reserve an

implied off-reservation fishing right for the Metlakatlans in the absence of an aboriginal

right. The United States had full sovereignty over the land and fish in Southeast Alaska

in 1891, and Congress was free to reserve that property for any purpose it wished.

Federal implied reserved rights arise from Congress’ purpose in creating the reservation,

not from any aboriginal right. See Cappaert, 426 U.S. at 138 (“This Court has long held

that when the Federal Government withdraws its land from the public domain and

reserves it for a federal purpose, the Government, by implication, reserves appurtenant

water then unappropriated to the extent needed to accomplish the purpose of the

reservation.”). In Cappaert, the Court upheld the federal reservation of water for

environmental purposes without any nexus to aboriginal rights. Id.

       Additionally, the United States frequently created Indian reservations far from a

tribe’s aboriginal home. For example, the United States Supreme Court recently issued



 PAGE 30 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 35 of 42
its landmark opinion in McGirt v. Oklahoma where it decided that the Creek Reservation

is still in full force and effect absent Congressional action to the contrary. _ U.S. _, 140

S.Ct. 2452 (2020). There, the Court recognized that the Creek had been forced to walk

the trail of tears from their ancestral home in Georgia and Alabama to a reservation in

Oklahoma, which the government “solemnly guarantied [sic] to the Creek Indians.” Id.

at 2459 (quoting the “Treaty With the Creeks, Arts. I, XIV, Mar. 24, 2832, 7 Stat. 366,

368 (1832 Treaty)”). There is no logical basis to argue that the United States can create

an Indian reservation in an area where the tribal members have no aboriginal rights yet

the United States cannot create implied off-reservation rights in resources it controls.

       More broadly, the Defendants’ focus on aboriginal rights misses the significance

of the Metlaktlans’ fishing practices before and after the 1891 Act. Those fishing

practices are the best guidepost for what Congress intended to protect when it created the

Annette Islands Reserve to serve as the Community’s permanent home. See, i.e., FAC ¶

35. The Community’s allegations show that its members were making extensive use of

off-reservation fisheries that are now located in districts 1 and 2. As explained above,

Congress intended to protect those rights and was perfectly free to do so whether or not

the Community’s use arose from an aboriginal right.

              2. The Community and its members had an aboriginal right to fish in
                 the waters surrounding the Annette Islands Reserve in 1891.
       Even though it is not a legal requirement, Plaintiff alleges that the Metlakatlans’

ancestors did have aboriginal rights in the waters around the Reserve. The Metlakatlans’



 PAGE 31 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 36 of 42
use of the area since time immemorial was an exclusive exercise of dominion over the

region sufficient to create an aboriginal right. FAC ¶¶ 16, 19.

       In an effort to rebut that factual allegation, Defendants’ argue that the Tlingit and

Haida Indians of Alaska v. U.S. (“Tlingit and Haida”) case is dispositive of whether the

Metlakatlans had aboriginal rights in Southeast Alaska. 177 F. Supp. 452 (Ct. Cl. 1959).

Defendants are wrong for at least three reasons.

       First, as stated above, the Defendants’ argument that the Community members

lack any aboriginal rights ignores that many of the early members were “other Alaskan

natives,” including Tlingit and Haida. The Defendants’ memorandum recognizes that

those members had aboriginal rights in the area. Defs.’ Mot. at 26. Based on the 1890

census, many of those members joined the Community prior to 1891 and continued to

fish outside of what became the Reserve’s boundaries. Congress expressly recognized

those individuals in the 1891 Act and invited other Alaskan natives to follow. By

contemplating that other Alaskan natives would become tribal members, Congress

explicitly understood that the Metlakatla Indian Community was and would continue to

be a coalition of Indians that historically had used the region. Because Congress did not

attempt to limit the Community’s use of surrounding fisheries in any way, it is clear that

Congress sought to protect that historic use when it created the Annette Islands Reserve.

       Second, the Community was not a part of the Tlingit and Haida case and,

therefore, is not bound by the decision. B & B Hardware, Inc. v. Hargis Industries, Inc.,




 PAGE 32 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 37 of 42
575 U.S. 138, 148, 135 (2015). Neither claim nor issue preclusion applies in this matter

because the Community was not a party to the Tlingit and Haida case. The Metlakatlans

have every right to assert their aboriginal rights here.

       Third, even if the Tlingit and Haida had aboriginal rights in the region, the

allegations in the Complaint are sufficient to establish aboriginal title under the “joint and

amicable” exception to the requirement that a tribe have sole control of an area to

establish aboriginal title. See U.S. v. State of Mich., 471 F. Supp. at 255. The Tlingit,

Haida, and Tsimshian intermarried frequently, traded constantly, and had overlapping

territory. The fact that so many “other Alaskan natives” voluntarily joined the

Community also shows that the tribes were intertwined. The relationship between the

Tlingit, Haida, and Tsimshian was “extremely close” such that members’ Tsimshian

ancestors had aboriginal fishing rights in the area alongside their Tlingit and Haida

ancestors. Accord Strong v. United States, 518 F.2d 556, 561 (Ct. Cl. 1975) (tribes must

be “extremely close” to hold property rights in joint and amicable possession).

       D. The State’s Limited Entry Program Violates the Community’s Reserved
          Off-Reservation Fishing Rights.
       The State of Alaska’s limited entry program violates the Plaintiff’s reserved off-

reservation fishing right for two reasons: (1) the program discriminates against the

Community’s members; and, (2) it is designed to protect the economic interests of

Alaska’s fishermen rather than to prevent the imminent extinction of a species.




 PAGE 33 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 38 of 42
       The Defendants assert that the State has the authority to require “Metlakatlans to

obtain a limited entry permit to fish commercially in districts 1 and 2.” Defs.’ Mot. at 32.

In the hypothetical absence of a reserved, off-reservation fishing right, that argument is

true as far as it goes. However, the Defendants’ argument puts the cart before the horse

because in this case, the Community has asserted a statutorily reserved off-reservation

fishing right.

       In that regard, the State does retain some limited authority to regulate the

Community’s off-reservation reserved fishing right – but it may do so only for

conservation purposes, and the related regulations cannot be discriminatory. Puyallup

Tribe v. Dep’t of Game, 391 U.S. 392, 398 (1968). Here, the limited entry program

impermissibly and arbitrarily excluded most Metlakatlans from participating given the

qualifying conditions that excluded fish caught within the Community’s reservation

waters. FAC ¶ 49.

       Furthermore, the limited entry program’s economic purpose does not justify the

State’s regulation of the Meltakatlans’ reserved off-reservation fishing right. The State

may only regulate the Community’s off-reservation fishing to the extent necessary to

achieve valid conservation purposes. FAC ¶ 48. In the context of Indian law,

conservation regulations are those designed “to forestall the imminence of extinction” of

a species. U.S. v. Oregon, 718 F.2d 299, 305 (9th Cir. 1983); see also, e.g., Dep’t of

Game v. Puyallup Tribe, 414 U.S. 44, 49 (1973). The State of Alaska’s limited entry




 PAGE 34 – PLAINTIFF’S OPPOSITION TO                                    HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                             Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 39 of 42
program violates the Metlakatlans’ reserved rights because it is designed to protect the

economic interests of Alaska’s fishing industry, not to avoid imminent extinction of any

of the fish species at issue.

V.     CONCLUSION.
       For the foregoing reasons, the Metlakatla Indian Community respectfully requests

that this Court deny Defendants’ Motion to Dismiss.

       DATED this 5th day of November, 2020.

                                          HAGLUND KELLEY LLP

                                          By: /s/ Christopher Lundberg
                                             Christopher Lundberg, OSB No. 941084
                                             (pro hac vice)
                                             Email: clundberg@hk-law.com
                                             Joshua J. Stellmon, OSB No. 075183
                                             (pro hac vice)
                                             Email: jstellmon@hk-law.com
                                             200 SW Market St., Ste. 1777
                                             Portland, OR 97201
                                             (503) 225-0777
                                             Attorneys for Plaintiff




 PAGE 35 – PLAINTIFF’S OPPOSITION TO                                   HAGLUND KELLEY LLP
                                                                   200 SW Market Street, Suite 1777
 DEFENDANTS’ MOTION TO DISMISS                                            Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257

        Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 40 of 42
                           CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the PLAINTIFFS’ OPPOSITION

TO DEFENDANTS’ MOTION TO DISMISS was filed with the Clerk of the Court for

the United States District Court – District of Alaska by using the CM/ECF system.

Participants in Case No.: 5:20-cv-00008-JWS who are registered CM/ECF users will be

served by the CM/ECF system.

      DATED November 5, 2020.


                                        HAGLUND KELLEY LLP


                                        By: /s/ Christopher Lundberg
                                           Christopher Lundberg, OSB No. 941084
                                           (pro hac vice)
                                           Email: clundberg@hk-law.com
                                           Joshua J. Stellmon, OSB No. 075183
                                           (pro hac vice)
                                           Email: jstellmon@hk-law.com
                                           200 SW Market St., Ste. 1777
                                           Portland, OR 97201
                                           (503) 225-0777
                                           Attorneys for Plaintiff




 CERTIFICATE OF SERVICE                                             HAGLUND KELLEY LLP
                                                                200 SW Market Street, Suite 1777
                                                                       Portland, OR 97201
                                                               T: (503) 225-0777 / F: (503) 225-1257

       Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 41 of 42
                 CERTIFICATE OF COMPLIANCE WITH WORD LIMIT


         I certify that this brief contains 8,933 words, excluding items exempted by Local

Civil Rule 7.4(a)(4), and complies with the requirement that this brief not exceed 10,000

words.


                                           HAGLUND KELLEY LLP


                                           By: /s/ Christopher Lundberg
                                              Christopher Lundberg, OSB No. 941084
                                              (pro hac vice)
                                              Email: clundberg@hk-law.com
                                              Joshua J. Stellmon, OSB No. 075183
                                              (pro hac vice)
                                              Email: jstellmon@hk-law.com
                                              200 SW Market St., Ste. 1777
                                              Portland, OR 97201
                                              (503) 225-0777
                                              Attorneys for Plaintiff




 CERTIFICATE OF COMPLIANCE WITH WORD LIMIT                              HAGLUND KELLEY LLP
                                                                    200 SW Market Street, Suite 1777
                                                                           Portland, OR 97201
                                                                   T: (503) 225-0777 / F: (503) 225-1257
         Case 5:20-cv-00008-JWS Document 23 Filed 11/05/20 Page 42 of 42
